DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 05/04/2022. In the applicant’s response, claims 1, 3-4, 6, 12, 14, 17, and 18 were amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 12, and 17 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al (US 2018/0137143, hereinafter “Brundage”).
	
Regarding claim 1, Brundage discloses: In a digital medium environment to transform a set of digital images into an ordered group of digital images, a method implemented by at least one computing device (the method and system for identifying whether and/or what degree the image presentations are attractive; see figs.4-6), the method comprising: 
extracting, by the at least one computing device, visual features from individual digital images of the set of digital images (the method/system “evaluates image features of the image representations in the production data 401 [such as shoe’s image data 804 shown in fig.8B] based on the perception metrics to identify attractive image representations [such as the recommended a set of first, second,…shoes image data shown in  fig.8B]”; see 302 of fig.4 and cf. para.96; see “shoe data object” in para.124); 
identifying, by the at least one computing device, a visual object included in the visual features based on a bitmap mask (wherein the identification of the recommended shoes includes the definitive metrics which can “identify a profile of a data object (e.g., shoe model or type) based on 2D or 3D dimensions, such as main dimensions,, top dimensions, sole dimensions, back dimensions, and size dimensions”; cf. para.46); 
determining, by the at least one computing device, a position of the visual object in each digital image of the set of digital images, wherein the identification of the recommended shoes includes the definitive metrics which can “identify a profile of a data object (e.g., shoe model or type) based on 2D or 3D dimensions, such as main dimensions,, top dimensions, sole dimensions, back dimensions, and size dimensions”; cf. para.46); 
calculating, by the at least one computing device, an aesthetics score for each digital image by applying a set of aesthetics criteria to visual attributes of each digital image (wherein the evaluation of recommended shoes is “based on the perception metrics to identify attractive image representations”; cf. para.96, and “perception metrics” in para.49); and transforming, by the at least one computing device, the set of digital images into the ordered group of digital images for display by ordering each digital image into the ordered group of digital images based on its respective visual object position and aesthetics score (the method/system may output/display the best recommended shoes “from the attractive shoes” based on the respective “attractiveness measure”; cf. para.94; see “attractiveness score” in para.55).  

Brundage does not disclose “wherein the position is determined relative to a perimeter of each respective digital image” as recited in the claim since Brundage takes “a shoe data object” as an example of “different data objects” to describe the corresponding embodiments. However, Brundage does teach that “Yet other implementations include different data objects identifying 2D or 3D representations of different real-world entities having different dimensions and dimension values, such as an umbrella, a dress, a laptop, a cellphone, a watch, and the like”. See Paragraph [0040]. For one of ordinary skill in that art, it would have been obvious before the effective filling date of the claimed invention was made to modify the method and system taught by Brundage for applying it to the implement of “a watch data object” by including a position parameter relative to a perimeter of a watch object image recited in the claim in order to determine aesthetics of watch object images based on perception metrics of a perimeter of respective watch object image (Brundage, see “Perception Metrics” in para.49). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to include a position parameter relative to a perimeter of a watch object image since the perimeter of a watch object is one of obvious aesthetics metrics for wristwatch objects.

Regarding claim 2, Brundage discloses the method as described in claim 1, wherein said extracting and said identifying utilize a machine learning model that takes the visual features as input and compares the visual features to known visual features for known visual objects to identify the visual object (see NN 216 and NN 218 of fig.4, para.89-para.94).  

Regarding claim 3, Brundage discloses the method as described in claim 1, wherein said identifying the visual object comprises comparing the bitmap mask to a known mask for a known object type to determine that the visual object represents the known object type (wherein the identification of the recommended shoes includes the definitive metrics which can “identify a profile of a data object (e.g., shoe model or type) based on 2D or 3D dimensions, such as main dimensions,, top dimensions, sole dimensions, back dimensions, and size dimensions”; cf. para.46).  

Regarding claim 4, 14, 18, Brundage discloses the method as described in claim 1, wherein said determining the position of the object in each digital image comprises comparing the bitmap mask to a known mask for a known object type to determine whether the visual object is truncated in one or more of the digital images (matching all “the size dimensions”; cf. para46).  

Regarding claim 5, Brundage discloses the method as described in claim 1, further comprising generating, by the at least one computing device, a bounding box for the visual object, and wherein said determining the position of the object in each digital image comprises comparing a position of the bounding box in each digital image to a perimeter of each digital image (e.g., see the identified bounding boxes for the shoes shown the last row of fig.8B).  

Regarding claim 6, Brundage discloses the method as described in claim 1, further comprising generating, by the at least one computing device, a bounding box for the visual object, and wherein said determining the position of the object in each digital image comprises comparing a size of the bounding box in each digital image to a size of the perimeter of each respective digital image (see, e.g. the candidate geometric space/ bounding boxes shown the last row of fig.8B, “size dimensions” in para.46, and “the features of an image representation define its “position” in the vector space relative to an origin” and “Distances among image representations in a metric space” in para.105).
  
Regarding claim 7, Brundage discloses the method as described in claim 1, wherein said determining a position of the object in each digital image of the set of digital images comprises determining, by the at least one computing device, that a position of the visual object is within a threshold distance of a perimeter of a particular digital image, and wherein the method further comprises sorting, by the at least one computing device, the particular digital image into a different group of digital images based on the position of the visual object in the particular digital image (see, e.g. the candidate geometric space/ bounding boxes shown the last row of fig.8B, “size dimensions” in para.46, and “the features of an image representation define its “position” in the vector space relative to an origin” and “Distances among image representations in a metric space” in para.105)

Regarding claim 8, Brundage discloses the method as described in claim 1, wherein said determining a position of the object in each digital image of the set of digital images comprises determining, by the at least one computing device, that a visual size of the visual object is smaller than a threshold size for a particular digital image, and wherein the method further comprises sorting, by the at least one computing device, the particular digital image into a different group of digital images based on the size of the visual object in the particular digital image (wherein the definitive metrics includes a plurality of dimensions, such as “size dimensions” (see para.46), to match/compare the image representations to a data object profile” see para.58).  

Regarding claim 9, Brundage discloses the method as described in claim 1, wherein said determining a position of the object in each digital image of the set of digital images comprises determining, by the at least one computing device, that the visual object is truncated in a particular digital image, and wherein the method further comprises sorting, by the at least one computing device, the particular digital image into a different group of digital images based on the visual object being truncated in the particular digital image (matching all “the size dimensions”; cf. para.46).  

Regarding claim 10, 15, 16, 19, 20, Brundage discloses, further comprising: identifying, by the at least one computing device, two or more similar digital images in the set of digital images; and omitting, by the at least one computing device, at least one of the two or more similar digital images from the ordered group of digital images (the method/system may output/display the best recommended shoes “from the attractive shoes” based on the respective “attractiveness measure”; cf. para.94; see “attractiveness score” in para.55; e.g., see the identified bounding boxes for the shoes shown the last row of fig.8B). 
 
Regarding claim 11, Brundage discloses the method as described in claim 10, wherein a digital image of the two or more similar digital images with a lowest aesthetics score is omitted from the ordered group of digital images (the method/system may output/display the best recommended shoes “from the attractive shoes” based on the respective “attractiveness measure”; cf. para.94; see “attractiveness score” in para.55; e.g., see the identified bounding boxes for the shoes shown the last row of fig.8B). 

Regarding claim 12, 17, each of them is an inherent variation of claim 1, and thus is interpreted and rejected by the same reasons set forth in the rejection of claim 1.

Regarding claim 13, Brundage discloses the method as described in claim 12, wherein said receiving the digital image occurs based on a user upload of a new digital image to an image sharing service that exposes the set of digital images for user access (see shoe object image 804 in fig.8B). 

Response to Arguments
6.	Applicant’s arguments, with respects to claim 1, filed on 05/04/2022, have been fully considered but they are not persuasive. 

6-1.	 On page 11 of applicant’s response, applicant argues:
“The cited reference does not teach or suggest identifying… a visual object included in the visual features based on a bitmap mask.”


The examiner respectfully disagrees with the applicant’s argument. It is because Brundage clearly teaches that the identification of the recommended shoes includes the definitive metrics which can “identify a profile of a data object (e.g., shoe model or type) based on 2D or 3D dimensions, such as main dimensions, top dimensions, sole dimensions, back dimensions, and size dimensions”. See paragraph [0046]. In other words, the recommended shoes in the method/system in Brundage are identified by extracting the profile/mask of the input shoe and comparing that with the definitive metrics. Therefore, Brundage teaches the limitation, and the argument is unpersuasive.

6-2.	 On page 11 of applicant’s response, applicant argues:
“The cited reference does not teach or suggest determining . . . a position of the visual object in each digital image of the set of digital images.”


The examiner respectfully disagrees with the applicant’s argument. It is because Brundage clearly teaches that the identification of the recommended shoes includes the definitive metrics which can “identify a profile of a data object (e.g., shoe model or type) based on 2D or 3D dimensions, such as main dimensions, top dimensions, sole dimensions, back dimensions, and size dimensions”. See paragraph [0046]. In other words, the recommended shoes in the method/system in Brundage are identified by: extracting the profile of the input shoe, identifying the positions of the input shoe’s features, and comparing/mapping these position features to the definitive metrics. Therefore, Brundage teaches the limitation, and the argument is unpersuasive.

6-3.	 On page 12 of applicant’s response, applicant argues:
“The cited reference does not teach or suggest wherein the position is determined relative to a perimeter of each respective digital image.”

The examiner notes: as explained in the rejection of the claim, although Brundage does not disclose “wherein the position is determined relative to a perimeter of each respective digital image” as recited in the claim, Brundage does teach that “Yet other implementations include different data objects identifying 2D or 3D representations of different real-world entities having different dimensions and dimension values, such as an umbrella, a dress, a laptop, a cellphone, a watch, and the like”. See Paragraph [0040]. For one of ordinary skill in that art, it would have been obvious before the effective filling date of the claimed invention was made to modify the method and system taught by Brundage for applying it to the implement of “a watch data object” by including a position parameter relative to a perimeter of a watch object image recited in the claim in order to determine aesthetics of watch object images based on perception metrics of a perimeter of respective watch object image (Brundage, see “Perception Metrics” in para.49). As a further rationale, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to include a position parameter relative to a perimeter of a watch object image since the perimeter of a watch object is one of obvious aesthetics metrics for wristwatch objects.

Therefore, Brundage teaches the limitation, and the claim rejection is proper.

6-4.	 On page 12 of applicant’s response, applicant argues:
“The cited reference does not teach or suggest transforming…the set of digital images into the ordered group of digital images for display by ordering each digital image into the ordered group of digital images based on its respective visual object position and aesthetics score.”



The examiner respectfully disagrees with the applicant’s argument. It is because Brundage clearly teaches that the method/system may output/display the best recommended shoes “from the attractive shoes” based on the respective “attractiveness measure”; cf. Paragraph [0094]; see “attractiveness score” in Paragraph [0055].  Therefore, the argument is unpersuasive.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/18/2022